Citation Nr: 0902675	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an extraschedular rating for lumbosacral 
strain with degenerative joint and disc disease, currently 
evaluated on a schedular basis at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from July 1950 to January 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied an increased rating for lumbosacral strain with 
degenerative joint and disc disease, currently evaluated as 
40 percent disabling.  The veteran timely filed a Notice of 
Disagreement (NOD) in December 2003.  The RO provided a 
Statement of the Case (SOC) in April 2004 and thereafter, in 
May 2004, the veteran timely filed a substantive appeal.  The 
RO provided a Supplemental Statement of the Case (SSOC) in 
May and December 2004.

The veteran initially requested a hearing on this matter.  A 
Travel Board hearing was scheduled for December 2005, but the 
veteran failed to appear.  The veteran canceled his hearing 
request in September 2007.  

On appeal in November 2007, the Board denied a schedular 
rating in excess of 40 percent for the veteran's back 
disability.  However, it acknowledged the veteran's 
contention that his service-connected back disability reduced 
or virtually eliminated his ability to continue working at an 
apartment complex.  Accordingly, the Board remanded the case 
for additional development, to include supplying proper 
Veterans Claims Assistance Act (VCAA) notice and, if 
warranted, referring the issue of whether an extraschedular 
rating was required for the back disability to the Director 
of the Compensation and Pension Service (CPS), in accordance 
with 38 C.F.R. § 3.321.  In a January 2008 letter, the 
Appeals Management Center (AMC) requested evidence to support 
an extraschedular evaluation.  The veteran did not respond.  
The AMC, therefore, chose not to refer this issue to CPS, and 
subsequently provided an additional SSOC in August 2008.

In the instant case, the Board finds that the AMC has 
complied with the November 2007 Remand Order, and that 
neither the veteran, nor his representative, has contended 
otherwise.  Therefore it may proceed with its review of this 
appeal.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In a May 2004 correspondence, the veteran appeared to request 
that his claim for entitlement to service connection for 
right ear hearing loss be reopened.  This issue is not 
developed for appellate consideration and is referred to the 
RO for appropriate action.   

Other Matter

The Board also comments that the veteran applied for total 
disability based on individual unemployability (TDIU), which 
the RO denied in August 2005 and October 2005 rating 
decisions.  The veteran has not filed a NOD with respect to 
this claim.  Therefore, the TDIU claim is not on appeal.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The preponderance of the competent evidence of record does 
not show that the veteran's service-connected back 
disability, which is rated 40 percent on a schedular basis, 
necessitates frequent hospitalizations or results in marked 
industrial impairment.


CONCLUSION OF LAW

The criteria for referral of an extraschedular rating for 
lumbosacral strain with degenerative joint and disc disease, 
which is currently rated 40 percent on a schedular basis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2008 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
of Appeals for Veterans Claims (Court) held VA must provide 
notice that includes: (1) notification that the claimant must 
provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.

The January 2008 letter from the AMC satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected back disability presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as records held by any Federal agency, provided 
the veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the AMC determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, the AMC also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  The veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in 
October 2007 and January 2008 letters.

In terms of the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the veteran of the 
criteria for assigning an extraschedular rating for his 
service-connected degenerative joint and disc disease of the 
lumbar spine.  The veteran's representative has acknowledged 
receipt of this information and the veteran's allegations are 
reflective of his actual knowledge of the pertinent criteria.   
38 C.F.R. § 3.321(b)(1) (2008).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2003 RO decision that is the subject of this appeal 
in its January 2008 letter.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  Specifically, 
with respect to the information provided in the January 2008 
letter, the Board finds that the AMC cured the timing defect 
by providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the August 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Although the 
January 2008 letter did not set forth all of the requirements 
enunciated in Vazquez-Flores, the veteran has demonstrated 
actual knowledge of the ability to offer lay statements in 
support of his claim and information regarding the manner in 
which his service-connected disability has impacted his 
employment.  Dalton, 21 Vet. App. at 30; see February 2005 
statement (indicating that he could no longer perform certain 
maintenance work for his employer); February and July 2005 
letters from the veteran's supervisor (describing the 
veteran's restricted duties).
The Board also finds it noteworthy that the veteran has 
navigated the VA benefits system with the assistance of an 
accredited representative, whose sole purpose is to help the 
veteran understand how to file and ultimately obtain the 
benefits he seeks. Cf. Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (stating that "[a] claimant's representation 
by counsel does not alleviate VA's obligation to provide 
compliant notice; however, that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  In 
addition, although invited to do so in the January 2008 AMC 
letter, the veteran submitted no additional evidence or 
otherwise indicated a lack of understanding about the type of 
evidence needed to substantiate his claim for an 
extraschedular rating.  Under such a circumstance, the Board 
cannot conclude that any prejudice stemming from the belated 
January 2008 VCAA notice remains; instead, the Board 
determines that such prejudice has been rebutted.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  In this regard, the veteran's service medical 
records are associated with the claims folder, as well as all 
relevant VA treatment records.

In an October 2005 Brief, the veteran's representative argued 
that because the November 2004 examination was conducted 
while the veteran was wearing a back brace it "does not give 
a conclusive result of the severity of [the veteran's] back 
condition."  The examination report reflects a thorough 
evaluation.  Also, in a January 2009 Post-Remand Brief, the 
veteran's representative asserted that a new examination is 
needed because the November 2004 examination is too old to 
adequately evaluate the veteran's back disability.  The 
passage of time, in and of itself, does not render such 
evidence stale.  In any event, the question is whether the 
veteran's back disability is so severe as to produce marked 
interference with employment or require frequent 
hospitalization, not whether a higher schedular disability 
evaluation should be assigned.  Thus, the Board finds the 
current record sufficient and adequate to decide his claim.  
If the veteran's back disability has worsened, and there is 
some medical evidence of record to indicate that it has, he 
may reopen his claim for a schedular rating in excess of 40 
percent for his back disability at any time.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Extraschedular Ratings 

Pursuant to 38 C.F.R. § 3.321(b)(1), to accord justice in the 
exceptional case where the assigned schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation & Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in 38 C.F.R. § 3.321 an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability.  38 C.F.R. § 3.321(b)(1); accord Thun 
v. Peake, 22 Vet App 111(2008).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1); accord Thun, supra ("The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available extraschedular evaluations for that 
service-connected disability are inadequate").  Thus, in 
certain cases, where "the rating schedule will be inadequate 
. . . extra-schedular consideration permits VA to rate 
veterans who do not meet the criteria precisely."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability," and "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule."  Thun, supra.  In such a case, "the 
assigned schedular evaluation is . . . adequate, and no 
referral is required."  Id.

If, however, "the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the . . . Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Id. (emphasis added).  When the Board 
determines that "the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for . 
. . a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating."  Id. (emphasis added).

It should be noted that the claimant need not demonstrate 
that his or her service connected disability causes 
interference with "obtaining or retaining" employment, as 
such a test would "exact[] a higher standard than is required 
for a finding of 'marked interference with employment' under 
§ 3.321(b)(1)."  Id.  Instead, VA has contemplated and set 
such a higher standard in other regulations, namely 38 C.F.R. 
§§ 4.15 and 4.16, which govern total disability based on 
unemployability (TDIU).  Id. (noting that "difficulty in 
obtaining or retaining employment is an element considered 
for establishing a rating of total disability based on 
individual unemployability (TDIU)").  As the Court has 
observed, "[t]o require the same showing to establish one 
factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only."  Id.  That is, "[c]onsistent with 
VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd, 9 Vet. App. at 94, 
95.  The Board may, however, consider and adjudicate the 
issue of whether the RO should refer such a matter to 
appropriate personnel for extraschedular consideration 
pursuant to the procedures of 38 C.F.R. § 3.321, and further 
may determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).




III. Analysis

a. Factual Background

An August 2000 VA treatment note indicates that the veteran 
complained of low back pain since 1954.  He reported 
exacerbations 1-2 times per year, but noted that it had 
become worse that year with 8 exacerbations to date.  He 
complained of pain upon exertion, but denied radiating pain.  
The veteran claimed that medication and physical therapy 
provided no relief.  The clinician noted that the veteran's 
gait was normal, and straight-leg raising was 70 degrees 
bilaterally.  The neurological examination was abnormal with 
depressed reflexes.  The clinician noted that an April 2000 
MRI revealed a desiccated protruding disc at L5-S1 with 
impingement on the thecal sac and mild bulging of the disc at 
L2-L3 with impingement on the thecal sac.  There was no 
impingement on the exiting nerve roots.  The diagnosis was 
chronic musculoskeletal back pain with L5-S1 prolapsed 
intervertebral disc with no evidence of radiculopathy.  The 
clinician noted that the significance of the April 2000 
finding of impingement on the thecal sac with regards to the 
veteran's complaints was unclear.

The veteran submitted to a June 2003 VA spine examination.  
He complained of low back and left leg pain, which he 
described as dull to sharp.  He reported that the pain was 
aggravated by standing longer than fifteen minutes.  He 
denied weakness in the extremities and altered gait.  The 
pain was alleviated with Robaxin.  At that time, the veteran 
worked as a emergency manager at an apartment complex.  He 
indicated that he could not do chores or work on his car.  He 
also reported that he could not do any maintenance work 
associated with his job.  The veteran was able to perform his 
activities of daily living in moderation and with guarding.

Upon examination, the doctor noted that the veteran's gait 
was normal.  He was able to tandem walk.  Percussion and 
palpation of the thoracic and lumbar spine revealed pain and 
radiculopathy.  Cervical and lumbar spines showed normal 
lordosis.  Flexion was to 45 degrees and extension was zero 
degrees.  Right and left lateral flexion were 30 and 25 
degrees, respectively.  Right and left rotation were 45 
degrees.  Muscle strength was 5 bilaterally on a scale of 1 
to 5.  There was no heat, swelling, or crepitus.  The veteran 
was able to maintain flexion against resistance without 
tenderness.  An MRI revealed mild to moderate degenerative 
changes.  The diagnosis was degenerative disc disease at L2-
L3 and L5-S1.

A December 2003 VA treatment note indicates that the veteran 
injured his back while raking leaves and requested medication 
for muscle spasms.  There was full range of extension and 
flexion.  The clinician noted pain with palpation at the LS 
region, right side greater than left.  The veteran was 
limited in bending at the waist to 20 degrees and was unable 
to reach his feet to put on his shoes.  No crepitus was 
noted.  His gait was normal.  

A May 2004 statement from the veteran's supervisor indicates 
that the veteran was unable to work from November 25, 2003 to 
January 31, 2004 due to back problems.  She stated that his 
duties were limited to three days a month on a stand-by 
basis.

In the May 2004 Form 9, the veteran stated that the amount of 
time lost due to incapacitating episodes "over the last 
couple of years" was between 120 and 180 days each year.  He 
further stated that he had only experienced a few episodes 
that lasted 4 to 6 weeks.  The veteran indicated that it made 
more sense to treat his back pain at home rather than seek 
medical treatment because the doctor would only  prescribe 
heat and rest. 

The veteran also submitted to a November 2004 spine 
examination.  He reported flare-ups on a daily basis even 
with minor activities such as bending, sitting for more than 
2 hours, and standing for more than 15 minutes.  Working at a 
desk and leaning forward also caused pain.  He indicated that 
he had given up gardening and carpentry and could no longer 
do housework.  The veteran was able to walk half and hour 
without symptoms.  He denied radiating pain, but complained 
of a restless leg feeling in his left leg.  The veteran 
continued to work three days a month as an emergency 
assistant manager at an apartment complex.  He told the 
examiner that he picked up recycling materials at the complex 
with a hook to avoid back pain.  He further indicated that he 
felt he was "completely unemployable" secondary to the back 
pain.
 
Upon examination, the veteran was able to rise and walk 
without pain or difficulty.  His gait was smooth and stable, 
and he was able to walk on his heels and toes.  The doctor 
noted that the veteran was wearing a back brace.  The spine 
was non-tender to palpation and there was a slightly reduced 
lumbar lordosis.  Flexion was to 10 degrees, extension was to 
15 degrees with minimal pain.  Rotation was 45 degrees 
bilaterally without pain.  Lateral bending was 20 degrees 
bilaterally.  Straight-leg raising was 80 degrees bilaterally 
without pain.  There were no signs of peripheral nerve 
involvement.  The examiner noted that the DeLuca factor was 
10 percent with joint function limited primarily by pain and 
secondarily by lack of endurance following repetitive use.  
The diagnosis was degenerative joint disease, mostly L5-S1, 
and degenerative disc disease from L2-L3 and L5-S1.

The veteran indicated in his February 2005 application for 
TDIU that he has three years of college, was last employed 
full time in 1997 as an insurance agent, and was employed 
part-time at the apartment complex doing office and 
maintenance work.  He left the "date you became too disabled 
to work" box blank.

In a February 2005 statement, the veteran indicated that he 
was "restricted from doing any physical labor."  He stated 
that he was "fast approaching problems in being able to 
grocery shop."  He further indicated that he used to do 
maintenance work for his employer, such as repairing valves 
under sinks and changing doors.  The veteran attached a 
February 2005 letter from his supervisor, which indicated 
that his duties were restricted to answering phone calls, 
taking care of after hour lock outs, and handling emergencies 
such as a broken water pipe.  A July 2005 letter from his 
current supervisor confirmed that he was still performing 
these duties.

A July 2005 letter from his previous supervisor indicates 
that the veteran's duties consisted of assisting with 
paperwork and general maintenance, such as inspection and 
cleaning of gutters and repairing water inlet valves 
underneath sinks.




b. Discussion

The Board concurs with the AMC's decision not to refer this 
case for an extraschedular rating.  The January 2008 letter 
requested that the veteran submit evidence that his service-
connected lumbosacral strain with degenerative joint and disc 
disease has resulted in marked interference with employment 
or frequent periods of hospitalization.  However, the veteran 
chose not to provide any additional information.  The 
veteran's representative has acknowledged that the veteran 
did not respond to the January 2008 letter.  See Post-Remand 
Brief at 1-2.  There is no indication that the veteran has 
any evidence to submit.

In any event, the Board finds that the evidence of record, to 
include reports of VA examinations from January 2003 and 
November 2004, does not support the veteran's claim that his 
service-connected disability, standing alone, results in 
marked employment impairment.  Here, the 40 percent rating 
assigned for the veteran's back disability, which is the 
maximum schedular rating for limitation of motion of the 
thoracolumbar spine, takes into account loss of time from 
work, as well as significant functional impairment.  The 
Board notes that the veteran's service-connected disability 
has not required frequent hospitalizations so as to affect a 
pursuit of employment or to render his symptoms outside the 
scope of the schedular criteria.  In fact, the veteran has 
stated that he does not normally seek medical care for flare-
ups. 

Furthermore, the evidence does not show that there has been a 
marked interference with employment.  The January 2003 VA 
examination report notes that the veteran was in no apparent 
acute distress.  His gait was normal.  He required no 
assistive devices to ambulate.  During the November 2004 
examination, the veteran indicated that he worked at an 
apartment complex as an assistant manager and filled in for 
emergencies.  While he indicated that he was completely 
unemployable due to his back pain, his gait was stable at 
that time, although the examiner noted that he was wearing a 
back brace.  Range of motion was limited, but the examiner 
did not render an opinion as to the functional impairment of 
the veteran's lumbar spine.  It is pertinent to note that the 
veteran is 79 years old, and while neither examiner mentioned 
his advanced age, it is possible that his age contributes to 
his industrial impairment.  It is also significant that, 
subsequent to the Board remand requesting additional 
employment records, the veteran did not submitted any 
additional evidence to support his contention that he was 
forced to quit his job due to back pain.  

In view of the foregoing, the Board finds that the 
preponderance of the competent evidence of record does not 
show that the veteran's service-connected lumbosacral strain 
with degenerative joint and disc disease, by itself, is so 
severe as to produce marked interference with employment or 
require frequent hospitalization.  Accordingly, a referral to 
the Chief Benefits Director or Director of the Compensation 
and Pension Service for a determination of whether the 
assignment of an extraschedular rating is appropriate is not 
warranted.  Id.; see also Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has been cognizant of the "benefit of the doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Referral of an extraschedular rating for lumbosacral strain 
with degenerative joint and disc disease, which is currently 
rated 40 percent disabling on a schedular basis, is not 
warranted.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


